Citation Nr: 1513439	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for scars, status post breast reduction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1997 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  Pursuant to the Veteran's subsequent relocation, jurisdiction of her appeal was transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a June 2011 rating decision, the Veteran's disability rating for scars, status post breast reduction, was reduced from 30 percent to noncompensable.  

2.  Prior to this reduction, the Veteran was not provided a proposed rating reduction nor was she informed she had 30 days to request a hearing and 60 days to submit additional evidence. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected scars, status post breast reduction, from 30 percent to noncompensable effective September 23, 2003, was not proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran.  

The Veteran contests the reduction in her disability rating for scars, status post breast reduction, from 30 percent to noncompensable.  Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e).  

In the present case, the record does not reflect that these procedural safeguards were afforded the Veteran.  In a June 2011 rating decision, the RO concluded clear and unmistakable error existed in a prior August 2004 rating decision in which she was granted service connection for scars, status post breast reduction.  A 30 percent initial evaluation under Diagnostic Code 7800, for burns or other scarring of the head, face, or neck, was assigned effective September 23, 2003.  In the later June 2011 rating decision, the RO determined that because the Veteran's scars were not of the face, head, or neck, but of the chest or abdomen, the use of Diagnostic Code 7800 was a clear and unmistakable error which resulted in a higher disability rating than warranted by the facts of the case.  Accordingly, the RO reduced the Veteran's disability rating for her scars from 30 percent to noncompensable (0 percent), effective September 23, 2003.  

Regardless of whether the Veteran's rating was reduced based on an improvement of the service-connected disability or due to VA's correction of a prior administrative error, 38 C.F.R. § 3.105(e) applies, as the reduction to noncompensable resulted in an actual reduction in the Veteran's compensation.  While her combined rating was not reduced as a result of the June 2011 rating decision, this is because she was also awarded an increased rating, to 30 percent, for an unrelated service-connected disability within the same rating decision; as a result, her combined rating of 50 percent was maintained.  If, however, the 30 percent award for her surgical scars had remained in effect, her combined rating would have been 60 percent as a result of the June 2011 rating decision.  Thus, the reduction in the Veteran's disability rating resulted in a reduction of actual compensation paid.  

Upon review of the record, the Board finds the Veteran was not afforded the proper procedural safeguards required by regulation prior to the reduction of her rating.  Specifically, she was not afforded a rating proposing the reduction or discontinuance of compensation, nor was she given the mandated 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  See 38 C.F.R. § 3.105(e).  In light of these errors, the Board finds that the June 2011 rating decision was improper and is void ab initio.  Accordingly, the 30 percent evaluation for the Veteran's scars, status post breast reduction, is restored.



ORDER

The June 2011 disability rating reduction was improper; restoration of the 30 percent evaluation for scars, status post breast reduction, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


